Exhibit 10.3

 

EXECUTION COPY

 

AMENDMENT NO. 2

to

PURCHASE AND SALE AGREEMENT

 

THIS AMENDMENT (this “Amendment”), is dated this 27th day of November, 2012, by
and between Robert Bosch GmbH, a corporation organized under the laws of Germany
(Purchaser”), and SPX Corporation, a Delaware corporation (“SPX”).  Capitalized
terms used and not defined elsewhere in this Amendment shall have the meanings
given them in the Agreement.

 

WHEREAS, Purchaser and SPX are parties to that certain Purchase and Sale
Agreement dated as of January 23, 2012 and amended as of October 26, 2012 (the
“Agreement”); and

 

WHEREAS, Purchaser and SPX desire to amend the Agreement in the manner set forth
below.

 

NOW, THEREFORE, in consideration of the premises, the mutual agreements
hereinafter set forth, and other good and valuable consideration, the receipt
and adequacy of which are hereby acknowledged, Purchaser and SPX agree as
follows:

 

ARTICLE I

 

Amendments

 

1.1.                            Sale of the Service Solutions Business.

 

(a)                                 Section 1.2(a)(xi) of the Agreement is
hereby amended to delete the phrase “all of the issued and outstanding Equity
Interests of SS UK (free and clear of all Encumbrances)” and replace it with
“unless the Effective Date is a day in the month of November 2012 (in which
event Section 1.9 shall govern), all of the issued and outstanding Equity
Interests of SS UK (the “UK Interests”) (free and clear of all Encumbrances);”.

 

1.2.                            Closing.

 

(a)                                 Section 1.4 of the Agreement is hereby
amended to delete such Section in its entirety and replace it with the
following:

 

“The closing of the transactions contemplated by Article I (the “Closing”) shall
be held at the offices of Fried, Frank, Harris, Shriver & Jacobson LLP, One New
York Plaza, New York, New York 10004, at 9:00 a.m., New York City time, on the
first Business Day of the month immediately following the Effective Date or at
such other place, time or date as Purchaser and SPX may agree (the “Closing
Date”) and the Closing shall be effective as of 12:01 a.m. EST on the Closing
Date.  “Effective Date” means November 27, 2012.”

 

--------------------------------------------------------------------------------


 

1.3.                            Closing Date Statements of the Service Solutions
Business.

 

(a)                                 Section 1.5(a) of the Agreement is hereby
amended to delete the phrase “Not more than 90 days after the Closing Date,” and
replace it with the phrase “Not more than 105 days after the Closing Date,”.

 

(b)                                 Section 1.5(c) of the Agreement is hereby
amended to delete the phrase “the last paragraph of Section 1.5(a)” and replace
it with “Section 1.5(b)”.

 

1.4.                            Final Adjustments.

 

(a)                                 Section 1.6(b)(viii) of the Agreement is
hereby amended to delete the phrase “is less than Reference Working Capital by
more than the Permitted Deficiency Amount (the “Swing Shortfall”)” and replace
it with the phrase “is less than the Permitted Deficiency Amount (such
deficiency, the “Swing Shortfall”)”.

 

1.5.                            Multiple Closings.

 

(a)                                 Section 1.7(e) of the Agreement is hereby
amended to delete the phrase “no portion of the Permitted Excess Amount or
Permitted Deficiency Amount shall be allocated to such Withheld Assets” and
replace it with the following:

 

“no portion of the $7,500,000 referenced in Sections 1.2(b)(ii) and 1.2(b)(iii)
shall be allocated to such Withheld Assets.  In addition, for purposes of
Sections 1.3(c)(ii) and 1.3(c)(iii) and in calculating the adjustments under
Section 1.6(b) with respect to such Withheld Assets, (i) references to the
Permitted Excess Amount and Permitted Deficiency Amount shall be replaced with
references to the Agreed Reference Working Capital applicable to such Withheld
Assets and (ii) all references to a $7,500,000 adjustment shall be eliminated
from such calculations.”

 

(b)                                 Section 1.7 of the Agreement is amended by
inserting new Section 1.7(g) immediately following Section 1.7(f) as follows:

 

“(g)                            For purposes of estimating and reconciling the
Withheld Asset Closing Date Payment Amount pursuant to Section 1.7(d) and
Section 1.7(e), respectively, with respect to any Withheld Asset that is the
subject of a Withheld Asset Closing, the aggregate amount, if any, of the
changes in outstanding balances from the close of business on the day
immediately preceding the Closing Date to the close of business on the day
immediately preceding the date of such Withheld Asset Closing, of all
receivables or payables and loans then existing between any Members of the
Service Solutions Group (other than any Withheld Asset that has not yet been
subject to a Withheld Asset Closing), on the one hand, and the Withheld Asset
that is the subject of such Withheld Asset Closing, on the other hand, shall be
included in the calculation of Working Capital with respect to such Withheld
Asset as if such change constituted a receivable, payable or loan balance, as
applicable.

 

2

--------------------------------------------------------------------------------


 

(c)                                  Section 4.4 of the Agreement is hereby
amended as follows:

 

(i)                                     to delete the phrase “all receivables
owed to any Member of the SPX Group” in Section 4.4(b) and replace it with the
phrase “all receivables and loans owed to any Member of the SPX Group”;

 

(ii)                                  to delete the phrase “the receivables and
payables of both Chinese Subsidiaries” in Section 4.4(c) and replace it with the
phrase “the receivables, payables and loans of both Chinese Subsidiaries”;

 

(iii)                               to delete the phrase “all payables owed by
any Member of the SPX Group” in Section 4.4(d) and replace it with the phrase
“all payables and loans owed by any Member of the SPX Group”; and

 

(iv)                              to delete the phrase “the receivables and
payables of both Chinese Subsidiaries” in Section 4.4(e) and replace it with the
phrase “the receivables, payables and loans of both Chinese Subsidiaries”.

 

1.6.                            Closing of the Transfer of the UK Interests.

 

(a)                                 The Agreement is hereby amended by inserting
a new Section 1.9 as follows:

 

“1.9.                      Closing of the Transfer of the UK Interests.

 

(a)                                 Notwithstanding the provisions of Section
1.4 and subject to applicable Laws, if the Effective Date is a day in the month
of November 2012, then (i) the closing of the purchase and sale of the UK
Interests (the “UK Closing”) shall occur on November 30, 2012, or on such other
day as Purchaser and SPX may agree (the “UK Closing Date”), (ii) at the Closing,
all of the transactions contemplated by this Agreement shall be consummated
except for the transfer of the UK Interests, and the Cash Purchase Price to be
paid at the Closing pursuant to Section 1.3(c) shall be reduced by the Agreed
Amount applicable to SS UK, (iii) the Estimated Closing Date Cash, the Estimated
Closing Date Indebtedness, the Estimated Closing Date Intragroup Receivables
Amount and the Estimated Closing Date Intragroup Payables Amount shall each, as
applicable, exclude any estimates with respect to SS UK, but the Estimated
Closing Date Working Capital shall include an estimate of the Working Capital of
SS UK calculated as of the close of business on the UK Closing Date, (iv)
Reference Working Capital shall not be reduced in any way, and (v) all of the
provisions of Section 1.5 and 1.6 (after taking into account the UK Closing Date
Payment Amount and any adjustments thereto) shall apply for purposes of
calculating the Purchase Price.

 

(b)                                 The provisions of Sections 4.1, 4.2, 4.3 and
4.4 shall be applicable to SS UK only until the close of business on the UK
Closing Date.

 

(c)                                  Not less than three Business Days prior to
the UK Closing Date, SPX shall prepare and deliver to Purchaser good faith
estimates of the Closing Date Cash, the Closing Date Indebtedness, the Closing
Date Intragroup Receivables Amount and the

 

3

--------------------------------------------------------------------------------


 

Closing Date Intragroup Payables Amount referred to in Section 1.3(e) but only
with respect to SS UK.  The UK Closing shall take place at the offices of Fried,
Frank, Harris, Shriver & Jacobson LLP, 99 City Road, London, England EC1Y 1AX,
at 9:00 a.m., London time.  At the UK Closing, SPX shall, and shall cause SPX
Netherlands BV to, convey, assign, transfer and deliver the UK Interests to
Purchaser, and Purchaser shall pay to SPX the UK Closing Date Payment Amount. 
The “UK Closing Date Payment Amount” shall mean an amount equal to (i) the
Agreed Amount applicable to SS UK, plus (ii) the amount of Estimated Closing
Date Cash (if any) with respect to SS UK, minus (iii) the amount of Estimated
Closing Date Indebtedness (if any) with respect to SS UK, plus (iv) the
Estimated Closing Date Intragroup Receivables Amount (if any) with respect to SS
UK, minus (v) the Estimated Closing Date Intragroup Payables Amount (if any)
with respect to SS UK.

 

(d)                                 The estimates referred to in paragraph (c)
of this Section 1.9 shall be prepared as of the close of business on the UK
Closing Date in accordance with Section 1.3(e) as if Section 1.3(e) applied
solely to the UK Interests to be transferred.  The UK Closing Date Payment
Amount shall be reconciled and finalized in accordance with, and using the
procedures set forth in, Sections 1.5 and 1.6 except that such calculations and
statements shall be prepared (i) as of the close of business on the UK Closing
Date, (ii) solely with respect to SS UK and (iii) only with respect to the
statements of Closing Date Cash, Closing Date Indebtedness, Closing Date
Intragroup Receivables Amount and Closing Date Intragroup Payables Amount (the
“UK Closing Date Statements”).  For the sake of clarity, Purchaser and SPX agree
that (x) Working Capital for SS UK shall be determined as of the close of
business on the UK Closing Date for purposes of Section 1.3(e) and Section 1.5,
and (y) Working Capital for SS UK (as determined in accordance with the
immediately preceding clause and Section 1.9(a)) shall be included in
determining Estimated Closing Date Working Capital and in preparing the Closing
Date Statement of Working Capital but (z)  the Closing Date Cash, the Closing
Date Indebtedness, the Closing Date Intragroup Receivables Amount and the
Closing Date Intragroup Payables Amount shall each, as applicable, exclude all
amounts with respect to SS UK.  Purchaser and SPX further agree that the UK
Closing Date Statements and the Closing Date Statements shall be prepared and
delivered together.

 

(e)                                  Any payment owing by Purchaser to SPX
pursuant to this Section 1.9 with respect to SS UK shall be netted against any
payment owing by SPX to Purchaser pursuant to this Section 1.9 with respect to
SS UK and may also be netted against any payment owing pursuant to Section 1.6. 
Any payments under this Section 1.9 shall be made within three Business Days
after the UK Closing Date Statements have all become final pursuant to Section
1.5 by wire transfer of immediately available funds to accounts specified in
writing by the applicable party, with interest thereon from and including the UK
Closing Date to but not including the date of payment at an annual rate equal to
the Specified Rate.

 

(f)                                   For purposes of calculating the Purchase
Price, the aggregate amount, if any, of the changes in outstanding balances from
the close of business on the UK Closing Date to the close of business on the day
immediately preceding the Closing Date of all receivables or payables and loans
then existing between any Members of the Service

 

4

--------------------------------------------------------------------------------


 

Solutions Group (other than a Withheld Asset), on the one hand, and SS UK, on
the other hand, shall be included as if such change constituted a receivable,
payable or loan balance, as applicable, in the calculation of Working Capital of
the Service Solutions Business.  For the avoidance of doubt, SS UK is a Member
of the Service Solutions Group, notwithstanding the fact that at the Closing SS
UK will be owned by Purchaser’s Designated Affiliate.

 

(g)                                  Purchaser and SPX shall use all
commercially reasonable efforts to ensure that, between the UK Closing Date and
the Closing Date, SS UK does not engage in any business transactions, provided,
however, in the event the Closing Date occurs after December 3, 2012, then this
Section 1.9(g) shall not apply.”

 

1.7.                            Intercompany Accounts, Loan Documents, Etc.

 

(a)                                 Section 4.4(c) of the Agreement is hereby
amended to delete the phrase “outstanding at the Closing” and replace it with
the phrase “outstanding as of the close of business on the day immediately
preceding the Closing Date”.

 

(b)                                 Section 4.4(f)(iii) of the Agreement is
hereby amended to delete the phrase “Within 75 calendar days after the Closing
Date,” and replace it with the phrase “Within 90 calendar days after the Closing
Date,”.

 

1.8.                            Definitions.

 

(a)                                 Section 12.16 of the Agreement is hereby
amended to delete the definitions of Agreed Amount, Agreed Reference Working
Capital and Indebtedness and replace them with the following:

 

““Agreed Amount” means, with respect to each of the Korea Acquired Assets, the
India Acquired Assets, the China Interests, the French Interests and the UK
Interests, the amount set forth under the caption “Agreed Amount” opposite the
description of such assets or the entity’s name on Exhibit 10.

 

“Agreed Reference Working Capital” means, with respect to the Korea Acquired
Assets, the India Acquired Assets, SS China, SS France and SS UK, the amount set
forth under the caption “Agreed Reference Working Capital” and opposite the
description of such assets or the entity’s name on Exhibit 10.”

 

“Indebtedness” of any Person means, without duplication, except and to the
extent such Indebtedness is reflected in the Final Closing Date Statements, (a)
the principal of and premium (if any) in respect of (i) indebtedness of such
Person for money borrowed and (ii) indebtedness evidenced by lines of credit,
notes, debentures, bonds or other similar instruments for the payment of which
such Person is responsible or liable; (b) all obligations of such Person issued
or assumed as the deferred purchase price of property or services, all
conditional sale obligations of such Person and all obligations of such Person
under any title retention agreement (but excluding trade accounts payable and
other accrued current liabilities arising in the ordinary course of business);
(c) all obligations of such Person under leases required to be capitalized in
accordance with

 

5

--------------------------------------------------------------------------------


 

GAAP; (d) all obligations of such Person for the reimbursement of any obligor on
any letter of credit, banker’s acceptance or similar credit transaction to the
extent drawn upon; (e) Unfunded Pension Liabilities; (f) restructuring costs
(provisioned or unpaid); (g) any bonus entitlements relating to periods prior to
Closing unless paid or to be paid by a Member of the SPX Group either directly
or pursuant to the terms of the Bonus Side Letter; and (h) all obligations of
the type referred to in clauses (a) through (g) of any Persons for the payment
of which such Person is responsible or liable, directly or indirectly, as
obligor, guarantor or otherwise, including guarantees of such obligations;
provided, however, that notwithstanding the foregoing, Indebtedness of any
Service Solutions Company shall be deemed to exclude any intercompany
indebtedness (x) between any Member of the SPX Group, on the one hand, and any
Member of the Service Solutions Group, on the other hand, and (y) between any
Member of the Service Solutions Group and any other Member of the Service
Solutions Group.

 

(b)                                 Section 12.16 of the Agreement is hereby
amended to add the following definition:

 

“Bonus Side Letter” means that certain letter agreement between SPX and the
Purchaser relating to the 2012 bonus for certain Service Solutions Group
Employees, as well as certain Business Employees referenced in Section 9.1 of
the Purchase Agreement.

 

1.9.                            Exhibits.

 

(a)                                 Exhibit 4 to the Agreement is hereby deleted
in its entirety and replaced with Exhibit 4 attached hereto.

 

(b)                                 Exhibit 10 to the Agreement is hereby
deleted in its entirety and replaced with Exhibit 10 attached hereto.

 

1.10.                     Disclosure Schedules.

 

(a)                                 Exhibit 2.12(1) to Schedule 2.12 of the
Disclosure Schedules is hereby amended to delete the information contained in
each of the rows identified in Section 1 of Schedule I (the relevant excerpts of
which are attached hereto) and replace it with the phrase “Intentionally
Omitted”.

 

(b)                                 Exhibit 2.12(2) to Schedule 2.12 of the
Disclosure Schedules is hereby amended to delete the information contained in
each of the rows identified in Section 2 of Schedule I (the relevant excerpts of
which are attached hereto) and replace it with the phrase “Intentionally
Omitted”.

 

(c)                                  Exhibit 2.12(4) to Schedule 2.12 of the
Disclosure Schedules is hereby amended to delete the information contained in
each of the rows identified in Section 3 of Schedule I (the relevant excerpts of
which are attached hereto) and replace it with the phrase “Intentionally
Omitted”.

 

6

--------------------------------------------------------------------------------


 

ARTICLE II

 

MATRA-WERKE GmbH

 

2.1.                            MATRA-WERKE GmbH.  Purchaser hereby acknowledges
and agrees that SPX may cause MATRA-WERKE GmbH to implement a short financial
year ending on the day immediately preceding the Closing Date.

 

ARTICLE III

 

Successors and Assigns

 

3.1.                            Assignment by Purchaser.  Purchaser hereby
assigns all of its rights, interests and obligations under the Agreement, with
respect to each of the SS Operating Company Interests and the Acquired Assets as
set forth on Schedule II attached hereto, to each of the entities set forth
opposite the reference to such SS Operating Company Interests or Acquired Assets
on Schedule II (collectively, the “Assignees”).

 

3.2.                            Representations and Warranties.  Purchaser
hereby represents and warrants to SPX as follows:

 

(a)                                 Each of the Assignees is a direct or
indirect Subsidiary of Purchaser;

 

(b)                                 Each of the representations and warranties
made by Purchaser in the Agreement is equally true of each of the Assignees; and

 

(c)                                  None of the assignments referenced in
Section 4.1 of this Amendment will (i) adversely affect the ability of Purchaser
to consummate the transactions contemplated by the Agreement or delay the
Closing or (ii) have any adverse tax consequences to any of the SPX Sellers.

 

3.3.                            Effect of Assignments.  None of the assignments
referenced in Section 4.1  of this Amendment shall relieve Purchaser from any of
its obligations under the Agreement and, with respect to each such assignment,
Purchaser shall continue to be primarily liable for all of the obligations under
the Agreement.

 

3.4.                            Joinder to the Agreement by Assignees.  Promptly
following the date hereof (and, in any event, prior to the execution of any
Local Transfer Agreement or other SPX Transfer Documents) Purchaser shall cause
each Assignee to execute a counterpart to the Agreement agreeing to be bound by
the provisions thereof as a “Purchaser.”

 

ARTICLE IV

 

Miscellaneous

 

4.1.                            Continuation of Agreement.  The Agreement, as
amended hereby, shall continue in full force and effect.  Except as expressly
amended by this Amendment, the Agreement is hereby ratified and confirmed in all
respects.

 

7

--------------------------------------------------------------------------------


 

4.2.                            Governing Law.  This Amendment shall be governed
in all respects in accordance with the provisions of Section 12.8 of the
Agreement.

 

4.3.                            Counterparts.  This Amendment may be executed
(including by facsimile) in one or more counterparts, each of which shall be
deemed an original, and each of which together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first above written.

 

 

SPX CORPORATION

 

 

 

 

 

By:

/s/ Kevin Lilly

 

 

Name: Kevin Lilly

 

 

Title: Sr. Vice President, Secretary

 

 

 

 

 

 

 

ROBERT BOSCH GMBH

 

 

 

 

 

 

 

By:

/s/ Oliver Frei

 

 

Name: Oliver Frei

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Hons-Peter Meyer

 

 

Name: Hons-Peter Meyer

 

 

Title: Executive Vice President

 

Signature Page — Amendment to Purchase and Sale Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 4

 

Allocation of Purchase Price

 

Entity

 

Purchase Price
Allocation

 

SS US

 

45.55

%

SS Germany

 

21.15

%

SS UK

 

14.97

%

SS Italy

 

2.16

%

SS France

 

0.22

%

SS Australia

 

1.98

%

SS China

 

9.14

%

SS Brazil

 

3.63

%

SPX South Korea

 

0.17

%

SS Mexico

 

0.33

%

SPX India

 

0.16

%

SPX Iberica SA

 

0.09

%

SS Japan

 

0.44

%

SS Switzerland

 

0.01

%

The Launch Shares

 

0.00

%

Total

 

100

%

 

--------------------------------------------------------------------------------


 

Exhibit 10

 

Agreed Amount

 

Entity/Assets

 

Agreed Amount

 

Agreed Reference
Working Capital

 

SS France

 

$

2,513,390

 

$

2,566,000

 

SS China

 

$

104,419,930

 

$

5,743,000

 

SPX South Korea

 

$

1,942,165

 

$

970,000

 

SPX India

 

$

1,827,920

 

$

197,000

 

SS UK

 

$

171,024,765

 

N/A

 

 

*For the avoidance of doubt, the “Agreed Reference Working Capital” for the rest
of the world is $164,524,000.

 

--------------------------------------------------------------------------------


 

Schedule I

 

Disclosure Schedule Amendments

 

Schedule will be provided to the Securities and Exchange Commission upon request

 

--------------------------------------------------------------------------------


 

Schedule II

 

Table of Assignees

 

SS Operating Company Interests and/or
Acquired Assets

 

Assignee(s)

Service Solutions U.S. LLC

 

Bosch Automotive Service Solutions Holdings Inc.

SPX United Kingdom Limited

 

Robert Bosch UK Holdings Ltd.

SPX Italia S.r.l.

 

Robert Bosch S.p.A.

SPX Service Solutions France Sarl

 

Robert Bosch (France) S.A.S.

SPX Australia Pty. Limited

 

Robert Bosch (Australia) Proprietary Limited

Service Solutions Brazil Desenvolvimento de Technologia Ltda.

 

Robert Bosch Investment Nederland B.V.

SPX de Mexico S.A. de C.V.

 

Robert Bosch Investment Nederland B.V.

 

 

Robert Bosch Internationale Beteiligungen AG

SPX Service Solutions Japan Ltd.

 

Bosch Corporation

SPX (Schweiz) A.G.

 

Robert Bosch Internationale Beteiligungen AG

Acquired Assets of SPX Korea Co. Ltd.

 

Robert Bosch Korea Ltd.

Acquired Assets of SPX India Private Limited

 

Bosch Limited

 

--------------------------------------------------------------------------------